JUDGE ROBERTSON
delivered the following dissenting opinion.
My reluctant non-concurrence in the opinion of the majority of the court results from an assuring conviction that a thorough collation and close analysis of all the facts and circumstances will allow no other judicial conclusions than the following:
*2321. That there were two Jack Lees, and perhaps three— the stage-driver being a red-haired man, different from either of the other two.
2. That, as conceded by the opinion, the New York Lee did not leave that city before February, 1824; and, as I think indisputably proved, the Maryland Lee, after working more than a year as a tailor at Sharpsburg and Hancock, was married at the latter place in April, 1824, and could not therefore have been the Lee of New York.
3. That all the facts, properly considered, can leave no consistent doubt that the New York Lee came to Newport as early as 1826, and probably sooner.
But as no principle is involved, and an argument necessarily elaborate to establish those conclusions could do no good, but might only weaken the argument of the court, I forbear to do more than to state the general grounds of my non-concurrence in its judgment.